People v Sinclair (2015 NY Slip Op 06443)





People v Sinclair


2015 NY Slip Op 06443


Decided on August 5, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 5, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX, JJ.


2013-01611
 (Ind. No. 11-00092)

[*1]The People of the State of New York, respondent,
vTodd Sinclair, appellant.


John R. Lewis, Sleepy Hollow, N.Y., for appellant.
David M. Hoovler, District Attorney, Middletown, N.Y. (Robert H. Middlemiss of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered February 4, 2013, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The jury's determination that the defendant failed to prove by a preponderance of the evidence that he was acting under extreme emotional disturbance when he shot and killed the victim, who moments earlier had been in a car with the defendant's girlfriend, was not against the weight of the evidence (see People v Steen, 107 AD3d 1608; People v Reynart, 71 AD3d 1057; People v Ludwigsen, 48 AD3d 484; cf. People v Sepe, 111 AD3d 75).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., LEVENTHAL, ROMAN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court